NUMBER 13-13-00513-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE CORNELIO MORALES


                       On Petition for Writ of Mandamus
                 and Request for Emergency Temporary Relief.


                                            ORDER

               Before Justices Benavides, Perkes, and Longoria
                              Per Curiam Order1

       Relator, Cornelio Morales, filed a petition for writ of mandamus and request for

emergency temporary relief in the above cause on September 27, 2013. The Court,

having examined and fully considered the request for emergency temporary relief, is of

the opinion that said relief should be granted. The request for emergency relief is

hereby GRANTED, and the trial court proceedings are ordered STAYED pending further


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the

case is finally decided.”). The Court requests that the real party in interest, Hidalgo

County Irrigation District, by and through counsel, file a response to the petition for writ

of mandamus on or before the expiration of ten days from the date of this order. See id.

R. 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
30th day of September, 2013.




                                                2